Case 5:20-cv-10829-JEL-APP ECF No. 388, PageID.10484 Filed 11/02/20 Page 1 of 17




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


  Janet Malam,
                   Petitioner-Plaintiff,
                                           Case No. 20-10829
  and
                                           Judith E. Levy
  Qaid Alhalmi, et al.,                    United States District Judge

                 Plaintiff-Intervenors, Mag. Judge Anthony P. Patti

  v.

  Rebecca Adducci, et al.,

              Respondent-Defendants.

  ________________________________/

     ORDER REGARDING PLAINTIFFS’ MOTION FOR
 EMERGENCY RELIEF TO RESPOND TO COVID-19 OUTBREAK
                       [373]

         On October 26, 2020, an emergency hearing was held by video

 conference and testimony was heard relating to the active COVID-19

 outbreak at Calhoun County Correctional Facility (“CCCF”). (ECF No.

 365.)

         On October 27, 2020, the Court entered an order requiring

 Defendants to submit a response indicating the proposed plan to address
Case 5:20-cv-10829-JEL-APP ECF No. 388, PageID.10485 Filed 11/02/20 Page 2 of 17




 the current risks posed to the individuals presently detained at CCCF

 that the parties agree are at heightened risk for severe illness or death

 from COVID-19. (ECF No. 359, PageID.8844.) The order additionally

 permitted Plaintiffs to submit a motion outlining their proposed

 amendments to the bail application process in light of the increase in

 COVID-19 cases at CCCF. (Id., PageID.8844-8845.) That same day, at

 the Court’s request, Defendants submitted a memorandum indicating

 that several additional precautions had been, and would be, implemented

 to specifically address the potential for harm to the agreed-upon group of

 detainees at high risk. (ECF No. 360.)

         On October 28, 2020, Plaintiffs filed this motion seeking emergency

 relief to respond to the COVID-19 outbreak at CCCF. (ECF No. 373.) On

 October 31, 2020, Defendants filed a response. (ECF No. 381.) On

 November 2, 2020, Plaintiffs were granted leave to file a reply. (ECF No.

 384.)

         For the reasons set forth below, the Court requires further briefing

 from Plaintiffs regarding whether Plaintiffs’ requested additional relief,

 as set forth in their reply brief, would be justified under the Bell v.

 Wolfish punishment standard or under the deliberate indifference


                                       2
Case 5:20-cv-10829-JEL-APP ECF No. 388, PageID.10486 Filed 11/02/20 Page 3 of 17




 standard in light of the new precautionary measures outlined in

 Defendants’ response brief. Plaintiffs’ briefing should address whether

 this case can be distinguished from Cameron v. Bouchard, 815 F. App’x

 978 (6th Cir. 2020) and Wilson v. Williams, 961 F.3d 829 (6th Cir. 2020).

 Defendants will be permitted to respond to this supplemental briefing.

       I.    Background

       The Court was alarmed by testimony provided at the October 26,

 2020 hearing regarding the extent of the COVID-19 outbreak at CCCF,

 facility   conditions,   and   then    current   precautionary     measures

 implemented in response. Defendants reported that, over the course of a

 few days, CCCF had either 22 or 23 new positive cases of COVID-19

 among its detainee population. (ECF No. 365, PageID.9026.) As of the

 date of the emergency hearing, CCCF procedures did not require or

 provide for detainees to wear face masks when inside the general housing

 units. (Id. at PageID.9039.) Testimony offered by Plaintiffs’ correctional

 expert, Dr. Homer Venters, indicated that this approach is contrary to

 standard correctional practice, as evidenced by Dr. Venters’ own




                                       3
Case 5:20-cv-10829-JEL-APP ECF No. 388, PageID.10487 Filed 11/02/20 Page 4 of 17




 experience in conducting 14 inspections of state prisons and U.S. Bureau

 of Prison’s COVID-19 response practices.1 (ECF No. 365, PageID.9087.)

        Furthermore, all detainees at CCCF were previously provided only

 two surgical masks upon intake that were replaced solely if the masks

 were       “damage[d]”   or    “soil[ed]…with     moisture.”     (ECF     No.    365,

 PageID.9038.) According to Dr. Venter’s testimony, the Centers for

 Disease       Control    and    Prevention      (“CDC”)      makes      “a      strong

 recommendation for people to have access [to] adequate face coverings[.]”

 (ECF No. 365, PageID.9087.) Dr. Venters testified that the issuance of

 two surgical masks at intake was not the standard of care for face

 coverings as set forth by the CDC, because surgical masks do not

 maintain their efficacy for a long period of time. (Id. at PageID.9087-

 9088.) Dr. Venters further indicated that the current correctional

 standard involves the issuance of “three cloth masks when [an

 individual] come[s] into the facility” with access to “open resupply when

 they need it in the housing areas.” (Id. at PageID.9088.)



        1In Dr. Venter’s supplemental declaration, attached as Exhibit 8 to Plaintiffs’
 motion, Dr. Venters further submits that this practice is contrary to Centers for
 Disease Control and Prevention (“CDC”) guidance which recommends detained
 individuals and staff alike to wear masks inside and outside housing areas. (ECF
 No. 373-9, PageID.9627.)
                                           4
Case 5:20-cv-10829-JEL-APP ECF No. 388, PageID.10488 Filed 11/02/20 Page 5 of 17




       Additional areas of CCCF’s COVID-19 response revealed at the

 emergency hearing caused serious concern. CCCF’s contact-tracing

 practices had solely involved investigating individuals exposed to a

 symptomatic carrier for more than 15 minutes of constant contact. (ECF

 No. 365, PageID.9065, 9067-9068.) This is contrary to current CDC

 guidelines2 which indicate that close contact involves 15 minutes of

 cumulative exposure. (ECF No. 373-9, PageID.9628.) As of the date of the

 emergency hearing, CCCF had not yet identified the source of the

 outbreak.3 (ECF No. 365, PageID.9036.) In the interim since the outbreak

 began at CCCF, its employees who had “communicable contact” with an

 infected individual with pending COVID-19 tests continued to work as

 scheduled. (Id. at PageID.9042-9043.) Symptomatic detainees were only

 checked by medical staff once daily, although security checks were



       2   Specifically, the CDC guidelines define someone in close contact as
 “[s]omeone who was within 6 feet of an infected person for a cumulative total of 15
 minutes or more over a 24-hour period[] starting from 2 days before illness onset
 (or, for asymptomatic patients, 2 days prior to test specimen collection) until the
 time the patient is isolated.” Contact Tracing for COVID-19 Appendices, Ctrs for
 Disease Control & Prevention (Oct. 21, 2020),
 https://www.cdc.gov/coronavirus/2019-ncov/php/contact-tracing/contact-tracing-
 plan/appendix.html#contact [https://perma.cc/3ZKM-FY5F]. The guidelines further
 indicate that “15 cumulative minutes of exposure at a distance of 6 feet or less can
 be used as an operational definition for contact investigation.” Id.
         3 Indeed, based on the information presented to the Court thus far, CCCF has

 still not identified the source of the outbreak.
                                          5
Case 5:20-cv-10829-JEL-APP ECF No. 388, PageID.10489 Filed 11/02/20 Page 6 of 17




 conducted every 30 minutes. (Id. at PageID.9045-9046.) Chief Deputy

 and Jail Administrator for Calhoun County, Randy Hazel, admitted that

 despite the CCCF administration’s efforts to engage in video surveillance

 spot checks, job counseling, and verbal warnings, it had been a “struggle”

 to manage consistent enforcement of proper mask wearing among CCCF

 staff. (Id. at PageID.9039.)

       Testimony illustrating the discrepancy between CCCF and

 Defendant regarding the identification of medically vulnerable detainees

 during the pendency of this case was particularly distressing. The Court

 certified a habeas litigation group consisting of “all noncitizens who are

 detained in ICE custody in the [CCCF], and who have one or more

 medical risk factors placing them at heightened risk of severe illness or

 death if exposed to COVID-19.” (ECF No. 162, PageID.5146-5147.) Since

 certification of the habeas litigation group, Defendants have identified

 dozens of individuals with medical risk factors that they have ultimately

 conceded to be habeas litigation group members and identified as such to

 the Court. (ECF Nos. 203, 310.)

       As of October 21, 2020, Defendants provided a list of 15 individuals

 currently detained at Calhoun who were conceded to be members of the


                                       6
Case 5:20-cv-10829-JEL-APP ECF No. 388, PageID.10490 Filed 11/02/20 Page 7 of 17




 habeas litigation group. (ECF No. 365, PageID.9078-9079.) Yet, when

 questioned on October 26, 2020 regarding the existence of current

 detainees known to be at high risk from COVID-19 at CCCF, Dr. Paul

 Troost testified that there was merely one detainee identified as being

 medically vulnerable by CCCF’s medical team (ECF No. 365,

 PageID.9064, 9068.) It appears that the discrepancy resulted from a

 policy put forth by CCCF’s medical staff in which detainees were only

 classified as high-risk if: (1) the detainee had an underlying medical

 condition identified by the CDC as a risk factor for severe illness from

 COVID-19; and (2) that underlying medical condition was “uncontrolled.”

 (Id. at PageID.9080-9081.) Under that rationale, individuals with

 underlying conditions recognized as risk factors by the CDC (e.g..,

 diabetes, hypertension) that were well-controlled at CCCF were

 considered to have a risk “not higher than other people” without those

 conditions. (Id.) Based on Dr. Venters’ testimony and the CDC guidelines

 outlining high risk conditions,4 an individual is at an increased risk of

 severe illness from COVID-19 if they have a certain medical condition.


       4 People with Certain Medical Conditions, Ctrs for Disease Control &
 Prevention (October 16, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-
 extra-precautions/people-with-medical-conditions.html [https://perma.cc/J6QF-
 GAKF].
                                       7
Case 5:20-cv-10829-JEL-APP ECF No. 388, PageID.10491 Filed 11/02/20 Page 8 of 17




 (Id. at PageID.9086.) As Dr. Venters explained, “[T]he CDC is quite clear

 in saying that having these conditions puts you at increased risk as

 compared to the other people who don’t have them.” (Id.) As a result, at

 least 14 medically vulnerable individuals who Defendants previously

 acknowledged as being high-risk were not given the additional

 precautions to protect them from exposure to COVID-19 during the

 crucial early days of this outbreak.

       Following the testimony presented at the October 26, 2020

 emergency hearing, the Court required Defendants to consider the

 adoption of new protocols to address the risks posed by the recent

 outbreak, and particularly with regard to the detainees whom the parties

 agreed are at heightened risk for severe illness or death from COVID-19.

 (ECF No. 359, PageID.8844; ECF No. 365, PageID.9090, 9092.) In their

 October 27, 2020 memorandum, Defendants conveyed that CCCF would

 immediately make additional changes to their overall COVID-19

 management strategy and to the protocols for high-risk detainees in

 response to the outbreak. CCCF staff committed to recognizing the

 members of the habeas litigation group (including both those Defendants

 have conceded as members of the habeas litigation group and those that


                                        8
Case 5:20-cv-10829-JEL-APP ECF No. 388, PageID.10492 Filed 11/02/20 Page 9 of 17




 the Court has determined to be members) as high risk, and consequently,

 to provide these individuals the same precautionary measures given to

 the narrower cohort of individuals that CCCF internally identify as high

 risk through their facility policy. (ECF No. 360, PageID.8847.)

 Defendants pledged to include CCCF staff in the future weekly reporting

 to Plaintiffs of detainees ICE has identified as high risk. (Id.)

       Defendants have also committed to making changes to CCCF’s

 practices on-the-ground with regard to high-risk detainees. To the extent

 possible, high-risk detainees will be detained in a separate designated

 housing unit that provides each detainee their own cell, or alternatively,

 in a single cell in another unit. (Id.) All high-risk detainees will be tested

 every two weeks, given two new surgical masks immediately, and offered

 new masks daily. (Id.) Additionally, in an October 28, 2020 e-mail,

 Defendants indicated that CCCF would undergo mass testing of the

 entire facility. E-mail from Jennifer L. Newby, Assistant U.S. Att’y, to

 Cassandra J. Thomson, Law Clerk to Judge Judith E. Levy (October 28,

 2020, 16:25 EST) (on file with the Court).

       Defendants’ October 31, 2020 response to Plaintiffs’ emergency

 motion outlines their commitment to implementing more public-health


                                       9
Case 5:20-cv-10829-JEL-APP ECF No. 388, PageID.10493 Filed 11/02/20 Page 10 of 17




  minded changes to their COVID-19 management plan. Defendants allege

  that they will voluntarily institute the following practices:

        1. All new intakes will be issued a surgical mask before entering

          quarantine and will have their mask replaced daily. Both ICE

          detainees and criminal inmates will be issued three new surgical

          masks at the end of quarantine and will be provided a new mask

          daily. Additionally, all current inmates and detainees will be

          issued a surgical mask daily until cloth masks are obtained.

          Once cloth masks are available, they will be given to both

          inmates and detainees. These cloth masks will be laundered

          twice a week, in the evenings. (ECF No. 381, PageID.10192);

        2. New inmates and detainees will be tested at entry and at the end

          of quarantine (Id.);

        3. CCCF staff will be tested every 14 days using a rapid test, and

          those testing positive for COVID-19 will remain off duty until

          confirmation of a negative result using a polymerase chain

          reaction (“PCR”) test (Id.);

        4. CCCF will provide detainees and inmates a new bar of soap that

          will be replenished upon request (Id. at PageID.10193);


                                         10
Case 5:20-cv-10829-JEL-APP ECF No. 388, PageID.10494 Filed 11/02/20 Page 11 of 17




        5. CCCF will attempt to obtain hand sanitizer stations for the

              larger housing units (Id.);

        6. CCCF will implement social distancing measures during meals

              by setting up a staggering meal service, in which one half of the

              population will eat at the socially-distanced tables in the

              common areas while the other half eats in their cells. The two

              groups will alternate at each meal service. (Id.);

        7. In addition to the precautionary measures identified in

              Defendants’ October 27, 2020 memorandum, high-risk detainees

              will be monitored for symptoms daily by medical staff and

              provided two new surgical masks daily. (Id.)

        As of November 2, 2020, CCCF has had a total of 53 positive cases

  of COVID-19 among detainees and inmates, and 5 positive cases among

  staff and vendors. E-mail from Jennifer L. Newby, Assistant U.S. Att’y,

  to Cassandra J. Thomson, Law Clerk to Judge Judith E. Levy (November

  2, 2020, 16:27 EST) (on file with the Court).

        II.     Legal Standard

        The Court’s earlier decisions in this case relied on application of the

  deliberate indifference standard. (See ECF No. 23, PageID.563 (applying


                                            11
Case 5:20-cv-10829-JEL-APP ECF No. 388, PageID.10495 Filed 11/02/20 Page 12 of 17




  deliberate indifference standard); ECF No. 29, PageID.641 (applying

  deliberate indifference standard but questioning need for Plaintiffs to

  show subjective component); ECF No. 68, PageID.1932 (applying

  deliberate indifference standard but ordering supplemental briefing on

  whether punishment standard applies).)

        On June 28, 2020, the Court held that the Bell v. Wolfish

  punishment standard, and not the deliberate indifference standard,

  applied to Plaintiffs’ conditions of confinement Fifth Amendment Due

  Process Claim. (ECF No. 127, PageID.4211, 4216, 4222.) In an August

  25, 2020 order, the Court rejected Defendants’ motion to amend the

  Court’s June 28, 2020 judgment pursuant to Federal Rules of Civil

  Procedure 59(e), finding that “the Sixth Circuit’s recent decision in

  Cameron v. Bouchard is neither at odds with the Court’s opinion nor

  binding precedent and Sixth Circuit caselaw does not preclude the

  Court’s holding[.]” (ECF No. 212, PageID.6126.) This August 25, 2020

  order is now on appeal. (See ECF Nos. 212, 308.) Defendants have not

  appealed the Court’s application of the deliberate indifference standard

  of review. Accordingly, the Court will evaluate Plaintiffs’ motion for




                                       12
Case 5:20-cv-10829-JEL-APP ECF No. 388, PageID.10496 Filed 11/02/20 Page 13 of 17




  emergency relief under both the Bell v. Wolfish punishment standard and

  the deliberate indifference framework.

        Defendants committed to instituting a significant number of

  voluntary precautionary measures since submission of Plaintiffs’ motion

  for emergency relief. These are the very measures that Plaintiffs have

  been seeking since the beginning of this litigation. Accordingly, the Court

  will order Plaintiffs to submit supplemental briefing regarding whether,

  in light of the new precautionary measures outlined in Defendants’

  response brief, Plaintiffs’ requested additional relief would be justified

  under the Bell v. Wolfish punishment standard or under the deliberate

  indifference standard.

        Furthermore, the bail process set forth in this case is premised on

  the Court’s “inherent authority” to grant a habeas petitioner release on

  bail pending adjudication of the petition’s merits. Nash v. Eberlin, 437

  F.3d 519, 526 n.10 (6th Cir. 2006). “The district court may release

  petitioners on bail if there is a ‘substantial claim of law’ and ‘the existence

  of ‘some circumstance making [the motion for bail] exceptional and

  deserving of special treatment in the interests of justice.’” Id. (citing Lee

  v. Jabe, 989 F.2d 869, 871 (6th Cir. 1993)).


                                        13
Case 5:20-cv-10829-JEL-APP ECF No. 388, PageID.10497 Filed 11/02/20 Page 14 of 17




        On August 4, 2020, the Court found that “[t]he habeas litigation

  group makes a substantial claim of law” because group members have

  consistently shown a likelihood of success on the merits. (ECF No. 168,

  PageID.5294.) Additionally, the Court found that “the COVID-19

  pandemic constitutes an exceptional circumstance deserving special

  treatment in the interests of justice.” (Id. at PageID.5295.)

        The Court continues to find that COVID-19 presents special

  circumstances making the bail applications exceptional. However, the

  Court recognizes that its initial August 4, 2020 finding that habeas

  litigation group members raised substantial claims of law was based on

  the determination that habeas litigation group members “remain[ed] in

  the same conditions that the Court has repeatedly found are likely to

  violate these members’ Fifth Amendment rights.” (Id.) The Court

  continued to make the finding that group members raised substantial

  claims of law in each of the subsequent bail orders entered thus far in the

  proceedings based upon the known conditions at CCCF at the time each

  order was entered. (See ECF Nos. 210, 242, 276, 290, 300, 305, 330, 346.)

  Yet the combination of circumstances now present before the Court—

  namely, an outbreak at CCCF, and Defendants’ stated intention to


                                       14
Case 5:20-cv-10829-JEL-APP ECF No. 388, PageID.10498 Filed 11/02/20 Page 15 of 17




  proceed with the adoption of additional precautionary measures as set

  forth above—suggests that the habeas litigation group members are

  presently subject to different conditions than those preceding October 31,

  2020. Accordingly, there remains an open question of whether the habeas

  litigation group continues to raise substantial claims of law in light of the

  new precautionary measures and conditions at CCCF, including the

  presently-active COVID-19 outbreak.

        III. Emergency Relief

        As   indicated   previously,   Defendants    have    voluntarily

  committed to taking additional precautions in light of the current

  COVID-19 outbreak at CCCF. (ECF No. 360, PageID.8847; ECF No.

  381, PageID.10192-10193.) If Plaintiffs can demonstrate that

  Defendants are deliberately indifferent even after implementation

  of these additional precautions at CCCF, the Court is inclined to

  grant additional relief set forth in Plaintiffs’ emergency motion,

  including but not limited to: (1) expediting the bail process; (2)

  permitting Dr. Venters’ review of detainees’ medical records and

  sick call records from October 2020; (3) an order barring retaliation;




                                       15
Case 5:20-cv-10829-JEL-APP ECF No. 388, PageID.10499 Filed 11/02/20 Page 16 of 17




  and (4) setting up a system by which Defendants proactively

  identify medically vulnerable individuals.

        Crucially, the Court’s determination regarding Plaintiffs’

  emergency motion will be predicated on the assumption that

  Defendants will indeed start and continue implementing the

  additional precautions set forth in their October 27, 2020

  memorandum       and   October    31,     2020   response.   Additional

  emergency relief may be warranted under either the deliberate

  indifference or Bell v. Wolfish unconstitutional punishment

  standard in the event Defendants fail to maintain these additional

  precautions in the coming weeks.

        IV.   Conclusion

        For the reasons stated above, Plaintiffs are ordered to submit

  a response regarding whether, in light of the new precautionary

  measures outlined in Defendants’ response brief, Plaintiffs’

  requested additional relief would be justified under the Bell v.

  Wolfish punishment standard or any version of the deliberate

  indifference standard. Plaintiffs’ briefing will address whether this

  case can be distinguished from Cameron v. Bouchard 815 F. App’x


                                       16
Case 5:20-cv-10829-JEL-APP ECF No. 388, PageID.10500 Filed 11/02/20 Page 17 of 17




  978 (6th Cir. 2020) and Wilson v. Williams, 961 F.3d 829 (6th Cir.

  2020).   Defendants    will   be   permitted   to   respond   to   this

  supplemental briefing. Plaintiffs’ supplemental briefing is to be

  submitted by no later than 11:59pm on Thursday, November 5,

  2020. Defendants’ response is to be submitted by no later than

  11:59pm on Monday, November 9, 2020.

        IT IS SO ORDERED.

  Dated: November 2, 2020                   s/Judith E. Levy
  Ann Arbor, Michigan                       JUDITH E. LEVY
                                            United States District Judge




                                       17
